DETAILED ACTION
This office action is in response to the application filed October 2, 2020 in which claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A hearing protector and spectacles, the hearing protector comprising:  … the spectacles.”  These limitations render claim 1 indefinite because it is unclear whether the hearing protector and the spectacles are separate parts of the invention or whether the spectacles are merely a part of the hearing protector?  For purposes of examination, the hearing protector and spectacles will be interpreted as being separate parts of the invention.
Claim 1 recites the limitations “the spectacles comprising two temples for fastening the spectacles to the hearing protector” and “wherein the spectacles are attached to the hearing protector by fastening the temples to the headband.”  These limitations render claim 1 indefinite because they appear to be reciting method steps (i.e. fastening the spectacles to the hearing protector and fastening temples to the headband) in a product claim.  For purposes of examination, these limitations will be interpreted as “the spectacles comprising two temples that attach the spectacles to the hearing protector” and “wherein the spectacles are attached to the hearing protector via a connection between the temples and the headband,” respectively.
Claim 2 recites the limitation “a temple.”  This limitation renders claim 2 indefinite because claim 2 depends from claim 1, which previously recites “two temples.”  It is unclear whether reference to “a temple” in claim 2 is referring to one of the two temples recited in claim 1 or another temple?  For purposes of examination, claim 2 will be interpreted as reciting “one temple of the two temples.”
Claim 3 recites the limitations “wherein the at least one pivoting axis comprises receptacles at its ends and in that the temple is attached to the at least one pivoting axis via mating parts fitting into the receptacles.”  These limitations render claim 3 indefinite at least because it is unclear whether there is a single pivoting axis that includes multiple receptacles or whether there are multiple pivoting axes each of which includes a single receptacle, or some other configuration?  Additionally, as in the case of claim 2, above, it is again unclear which temple “the temple” refers to and “its ends” lacks proper antecedent basis. 
Claim 5 recites the limitations “wherein at least one temple comprises at least two parts, wherein a headband part is jointedly coupled to a temple front portion.”  These limitations render claim 5 indefinite at least because it is unclear how the recitation of “a headband part” relates to the “headband” as recited in claim 1, how the “at least one temple” relates to the “two temples” recited in claim 1, and how the “at least two parts” of the at least one temple are related to the recited “a temple front portion”?  
Claim 6 recites the limitations “wherein at least one temple comprises at least three parts, wherein a headband part is jointedly coupled to an intermediate part, and a front temple portion is slidably supported in the intermediate part.”  These limitations render claim 6 indefinite at least because it is unclear how the recitation of “a headband part” relates to the “headband” as recited in claim 1, how the “at least one temple” relates to the “two temples” recited in claim 1, and how the “at least three parts” of the at least one temple are related to the “intermediate part” and “a temple front portion”?
Claim 7 recites the limitation “wherein the temple front portion in the intermediate part is latched in at least two latched positions.”  This limitation renders claim 7 indefinite at least because “the temple front portion” and “the intermediate part” lack proper antecedent basis and the limitation “the temple front portion in the intermediate part” implies that the temple front portion forms a part of the intermediate part whereas claim 6 appears to imply that the temple front portion and the intermediate part are perhaps separate parts of each temple of the two temples?
Claim 9 recites the limitation “wherein the ear protector is supported on the support bracket via two plugs.”  This limitation renders claim 9 indefinite at least because it is unclear how “the ear protector” relates to “the at least one ear protector” of claims 1 and 8 and how “the support bracket” relates to the “bifurcated support bracket” of claim 8?
Claim 10 recites the limitation “Spectacles for use with a hearing protector according to claim 1.”  This limitation renders claim 10 indefinite at least because it is unclear how the “Spectacles” of claim 10 relate to the “spectacles” as recited in claim 1 and how the “hearing protector” of claim 10 relates to the “hearing protector” as recited in claim 1? For purposes of examination, the “Spectacles” and “hearing protector” in claim 10 will be interpreted as referring to the same “spectacles” and “hearing protector” as recited in claim 1.
Claim 11 recites the limitation “A headband for using with a hearing protector according to claim 1.”  This limitation renders claim 11 indefinite at least because it is unclear how the “headband” of claim 11 relates to the “headband” as recited in claim 1 and how the “hearing protector” of claim 11 relates to the “hearing protector” as recited in claim 1?  For purposes of examination, the “headband” and “hearing protector” of claim 11 will be interpreted as referring to the same “headband” and “hearing protector” as recited in claim 1.
Dependent not otherwise addressed above are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-9 each recite “The hearing protector according to claim …” and each depend, directly or indirectly from claim 1 which recites “A hearing protector and spectacles, the hearing protector comprising …”  As such, claims 2-9 fail to further limit claim 1.  It is respectfully suggested that to overcome this rejection, claims 2-9 be amended to recite, for example, “The hearing protector and spectacles according to claim …”
Claim 10 recites “Spectacles for use with a hearing protector” and claim 11 recites “A headband for use with a hearing protector.”  However, each of these claims depend from claim 1 which recites “A hearing protector and spectacles, the hearing protector comprising …”  As such, claims 10 and 11 fail to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2013/0047322 PEEBLES.
To claim 1, PEEBLES discloses a hearing protector and spectacles (100 of Figures 1-5; paras. 0025-0035), the hearing protector comprising:
at least one ear protector (202,204) and a headband (206) (see Figures 1-5; paras. 0025-0030), and
the spectacles (300), the spectacles comprising two temples (see especially Figure 2; the temples comprise all the portions of “eyewear 300” except for “lens 302” and “nose pad 304”) that attach the spectacles to the hearing protector (see Figures 1-5; paras. 0031-0033),
wherein the spectacles are attached to the hearing protector via a connection between the temples and the headband (see Figures 1-5; paras. 0025-0035).

To claim 2, PEEBLES further discloses a hearing protector wherein the headband has at least one pivoting axis (228,230) on which the at least one ear protector is pivotably supported, and in that one temple of the two temples is attached to the at least one pivoting axis (see especially Figure 2; paras. 0029-0030).

To claim 3, PEEBLES further discloses a hearing protector wherein the at least one pivoting axis comprises receptacles (400) at its ends and in that the temples are attached to the at least one pivoting axis via mating parts fitting into the receptacles (see Figures 1-5; para. 0035).

To claim 4, PEEBLES further discloses a hearing protector wherein the mating parts are plugs (see Figures 1-5; para. 0035; Examiner respectfully notes that the disclosure does not recite any definition or structural requirements as to what constitutes a “plug”).

To claim 5, PEEBLES further discloses a hearing protector,
wherein at least one temple of the two temples comprises at least two parts,
wherein a headband part is jointedly coupled to a temple front portion (see Figures 1-5; paras. 0031-0034).

To claim 6, PEEBLES further discloses a hearing protector,
wherein at least one temple of the two temples comprises at least three parts,
wherein a headband part is jointedly coupled to an intermediate part, and a temple front portion is slidably supported in the intermediate part (see Figures 1-5; paras. 0031-0034).

To claim 7, PEEBLES further discloses a hearing protector, wherein the temple front portion in the intermediate part is latched in at least two latched positions (see Figures 1-5; paras. 0031-0034).

To claim 8, PEEBLES further discloses a hearing protector, wherein the at least one ear protector is supported on the at least one pivoting axis by a bifurcated support bracket (see especially Figure 3; paras. 0032-0034).

To claim 9, PEEBLES further discloses a hearing protector, wherein the at least one ear protector is supported on each bifurcated support bracket via two plugs (220,222) (see Figures 1-5; paras. 0032-0034).

To claim 10, PEEBLES further discloses Spectacles (300) for using with a hearing protector (100) (see Figures 1-5; paras. 0025-0035).

To claim 11, PEEBLES further discloses a headband (206) for using with a hear protector (100) (see Figures 1-5; paras. 0025-0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732